DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11, 13, 16, and 19-20 - are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (9,523,202) in view of King (7,775,008). 
1.	Anderson discloses a siding panel, comprising:
a siding body having a front (outer) surface, a rear (inner) surface, an upper edge, and a lower edge;
a hanger section extending from the upper edge; and
a lower locking section extending from the lower edge,
the hanger section comprising:
a lower lateral wall (llw) extending inwardly from the upper edge of the siding body;
a lower inner wall (liw) extending in an upward direction from the lower lateral wall;
an upper return leg (url) extending outwardly from the lower inner wall; 
an inner curve (ic) connecting the upper return leg to an intermediate wall; and
a lower converging bend (lcb) extending from the intermediate outer wall to an outer wall (ow) extending in an upward direction from the lower converging bend.
Anderson does not teach the lower locking section comprising:
a lower return leg (lrl), 
an upwardly extending lip (uel); and

Anderson does not teach the lower locking section comprising:
a lower return leg, 
an upwardly extending lip; and
a locking flange comprising an inwardly extending lateral extension extending from the upwardly extending lip and a second upwardly extending lip extending substantially perpendicularly from the inwardly extending lateral extension.
King teaches a lower locking section comprising:
a lower return leg (lrl), 
an upwardly extending lip (uel); and
a locking flange comprising an inwardly extending lateral extension (iele) extending from the upwardly extending lip and a second upwardly extending lip (suel) extending substantially perpendicularly from the inwardly extending lateral extension. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to swap out the Anderson lower locking section for the King lower locking section to make a more secure lock between the panels. 


    PNG
    media_image1.png
    448
    218
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    283
    182
    media_image2.png
    Greyscale

Anderson Annotated Fig. 2




4.	Anderson in view of King discloses the siding panel of claim 1, King further disclosing the inwardly extending lateral extension is substantially perpendicular to a longitudinal axis of the siding panel because as shown in Fig-17B, the inwardly extending lateral extension extend across the page, while the panel longitudinal axis extends into/out of the page, just like that of Applicants claimed siding panel. 

5.	Anderson in view of King discloses the siding panel of claim 1, King further disclosing the locking flange and the hanger section comprises an interference fit because of the interfitting contact between the relevant structures as shown in Fig-17B. 

6.	Anderson in view of King does not expressly disclose the locking flange comprises a width, WI, wherein an opening of the hanger section comprises a width, Wo, and wherein WI is larger than Wo. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for King to be so configured to assure an even tighter interlock of the lower portion of the panel with a corresponding portion of a similar panel, the lower portion in such a configuration being less likely to slip out of the corresponding portion of a similar panel.

7-9.	Anderson in view of King does not expressly disclose the siding panel comprises an upper extension portion that extends from the upper edge to a central return leg. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for King to comprise an upper extension portion that extends from the upper edge to a central return leg (a 

11.	Anderson discloses a siding panel assembly, comprising:
a first siding panel having a siding body having a front (exposed) surface, a rear (unexposed) surface, an upper (top) edge, and a lower (bottom) edge, wherein the first siding panel comprises a hanger section extending from the upper edge, wherein the hanger section comprises:
a lower lateral wall (llw) extending inwardly from the upper edge of the sidings body;
a lower inner wall (liw) extending in an upward direction from the lower lateral wall; and
an upper return leg (url) extending outwardly from the lower inner wall; and
a second siding panel having a siding body having a front surface, a rear surface, an upper edge, and a lower edge, wherein the second siding panel comprises a lower locking section extending from the lower edge, wherein the lower locking section of the second siding panel is configured to engage the hanger section of the first siding panel (Fig. 2 shows both panels engaging).
Anderson does not teach the lower locking section comprises:
a lower return leg;
an upwardly extending lip; and 
a locking flange comprising an inwardly extending lateral extension extending from the upwardly extending lip and a second upwardly extending lip extending substantially perpendicularly from the inwardly extending lateral extension. 
King teaches a lower locking section comprising:
a lower return leg (lrl), 
an upwardly extending lip (uel); and


13.	Anderson in view of King discloses the siding panel of claim 11, Anderson in view of King further disclosing the locking flange of the lower locking section of the second siding panel is disposed within a recessed locking section (the void created by the loop) of the hanger section of the first siding panel because King teaches such structure. 

16.	Anderson in view of King discloses the siding panel of claim 11, King further disclosing the locking flange of the lower locking section of the second panel and the hanger section of the first siding panel comprise an interference fit (there is interfitting contact between the relevant structures as shown in Fig -17B), however, King does not expressly disclose the locking flange comprises a width, WI, wherein an opening of the hanger section comprises a width, Wo, and wherein WI is larger than Wo. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for King to be so configured to assure an even tighter interlock of the lower portion of the panel with a corresponding portion of a similar panel, the lower portion in such a configuration being less likely to slip out of the corresponding portion of a similar panel.

18.	Anderson in view of King does not expressly disclose a reinforcement panel disposed on the rear surface of the siding body. It would have been obvious to one having ordinary skill in the art 

19.	Anderson in view of King discloses the siding panel of claim 11, King further disclosing the second siding panel comprises a hanger section extending from the upper edge of the second siding panel (all the system panels have both hanger and lower locking sections). 

20.	Anderson in view of King does not expressly disclose that there are more than two courses of siding panels as claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than just two courses of siding panels on the wall for a more attractive, realistic appearance. 

Claims 10 and 18 – are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of King and in further view of Sexton (D818,151).
Anderson in view of King does not expressly disclose a reinforcement panel disposed on the rear surface of the siding body. Sexton (Fig. 1) discloses a reinforcement panel disposed on the rear surface of the siding body. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for King to have a reinforcement panel disposed on the rear surface of the siding body in the form of a contoured foam panel for insulative value.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims because the Anderson in view of King second siding panel lower locking section cannot be fairly 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on all the same references applied in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DANIEL J KENNY/
Examiner, Art Unit 3633        
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633